                                                                              Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



ERIC LEE ERICKSON,
#127087,

      Plaintiff,

v.                                                          4:19cv57–WS/CAS

JACK CAMPBELL, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                SECOND REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's second report and recommendation

(ECF No. 14) docketed May 6, 2019. The magistrate judge recommends that the

plaintiff's case be dismissed as frivolous. The plaintiff has filed no objections to the

report and recommendation.

      Having reviewed the record, the court agrees that the plaintiff’s second

amended complaint is frivolous and must be dismissed. Accordingly, it is

ORDERED:
                                                                           Page 2 of 2


      1. The magistrate judge’s report and recommendation (ECF No. 14) is

hereby ADOPTED and incorporated by reference in this order.

      2. The court’s order (ECF No. 9) denying the plaintiff’s original motion for

leave to proceed in forma pauperis is VACATED.

      3. The plaintiff’s more recent motion (ECF No. 13) for leave to proceed in

forma pauperis is GRANTED.

      4. The plaintiff's second amended complaint and this action are DISMISSED

as frivolous.

      5. The clerk shall enter judgment stating: "All claims are dismissed with

prejudice."

      6. The clerk shall note on the docket that this case was dismissed pursuant to

28 U.S.C. § 1915(e)(2)(B)(i).

      7. All other pending motions are DENIED.

      DONE AND ORDERED this 11th              day of     June    , 2019.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
